Exhibit 4.1 Starwood Waypoint Residential Trust as Issuer Wilmington Trust, National Association as Trustee First Supplemental Indenture Dated as of July 7, 2015 to the Indenture Related to 3.00% Convertible Senior Notes due 2019 Dated as of July7, 2014 FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of July 7, 2015, between Starwood Waypoint Residential Trust, a Maryland real estate investment trust (the “Company”) and Wilmington Trust, National Association, as trustee (the “Trustee”) under the Indenture, dated as of July 7, 2014 (the “Original Indenture”), between the Company and the Trustee.
